Citation Nr: 1720399	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He died in December 2009.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which denied, in part, an increased rating claim for a scar and several service connection claims.  While these matters were on appeal, the Veteran died in December 2009.  The Appellant was substituted as the claimant for all of the claims that were pending at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. § 3.1000 (2016).  

In a July 2011 decision, the Board determined that a claim for a TDIU was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded this claim and a claim for service connection for an acquired psychiatric disorder, but denied the increased rating claim for a scar and a service connection claim for a bilateral ankle disorder.  By an August 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective from February 23, 2006 until the Veteran's death.  Thus, the only matter currently before the Board is the claim of entitlement to a TDIU. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Prior to his death, the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In July 2011, the Board remanded the case to associate with the claims file outstanding Social Security Administration (SSA) records, attain an addendum VA medical opinion, and issue a supplemental statement of case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board determined that an issue of entitlement to a TDIU was reasonably raised by the record in its July 2011 decision, in conjunction with the claim for an increased rating for a residual scar following an excision of a pilonidal sinus cyst located above the gluteal fold (scar disability).  See Rice, 22 Vet. App. at 455.  The record reflects that the Veteran filed a claim for increase of this disability on February 23, 2006; thus, the appeal period stems from this time to the Veteran's death in December 2009.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that the Veteran was unemployed or had difficulty obtaining employment is not enough.  The question is whether or not the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment prior to his death.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Prior to his death, the Veteran's service-connected scar disability was rated as noncompensable (zero percent) prior to April 23, 2009, and as 10 percent disabling since April 23, 2009.  Furthermore, as noted above, the RO granted service connection for PTSD, from February 23, 2006, until the Veteran's death in December 2009, and assigned a disability rating of 50 percent.  These disabilities combine to 50 percent disabling from February 23, 2006, to April 22, 2009, and to 60 percent disabling from April 23, 2009, to the Veteran's death in December 2009.  Thus, the Veteran did not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a claim of entitlement to a TDIU at any time during the appeal period; however, VA allows for extraschedular consideration under 38 C.F.R. § 4.16(b).  The question to be answered is whether the Veteran's service-connected disabilities alone prevented him from securing or following a substantially gainful occupation prior to his death.  

In a January 1998 income-net worth and employment statement, the Veteran noted that he was a self-employed plumber for the previous five years.  He also reported that he had become too disabled to work in 1993 and that he missed work in the previous year due to a back disorder.  A July 1997 medical treatment record and May 2003 lay statements show that the Veteran's physical disorders interfered with his ability to work as a plumber prior to August 2003.  April 2004 and May 2004 private consultation notes for the Veteran's neurological and pain symptoms in his bilateral upper and lower extremities showed that the Veteran was unable to work and that he last worked in August 2003.  
A September 2004 SSA disability determination and transmittal form showed that the Veteran was awarded SSA disability benefits due to a psychiatric disorder, i.e., an affective disorder, and a back disorder.  

In a May 2006 statement, the Appellant contended that the Veteran had a pulmonary disorder and an acquired psychiatric disorder.  

An October 2006 VA mental health follow-up note showed that the Veteran endorsed symptoms of back and knee problems and that he worked every day until approximately three years prior.  

In an April 2007 notice of disagreement (NOD) for a November 2006 rating decision that denied a compensable disability rating for the Veteran's scar, and service connection for PTSD, major depression, bilateral ankle disorder, bilateral knee, bilateral hearing loss, and asthma, as well as claims to reopen entitlement to service connection for residuals of a back injury and residuals of a head injury, the Veteran asserted that he was unable to work due to his disabilities; however, he did not specify which disabilities prevented him from working.  

In an August 2007 substantive appeal form (VA Form 9), the Veteran contended that his scar disability prevented him from sitting directly on his buttocks. 

A June 2009 VA psychology note indicated that the Veteran started a plumbing business after he separated from the military.  The psychologist noted that the Veteran was able to work less as his physical health deteriorated in the 1990s.  

During an August 2009 VA examination for the Veteran's scar, the examiner noted that the Veteran retired in 2003 and that he was previously employed as a plumber.  The examiner further noted that the Veteran retired because of physical medical problems, including as due to degenerative joint disease (DJD) of the lumbosacral spine and chronic obstructive pulmonary disease (COPD).  The examiner also noted that the Veteran's scar affected his driving and only allowed him to sit in one position for 30 minutes or less before he had to change position due to pain and numbness in the scar area.  

Numerous other VA and private treatment records show that the Veteran had additional, nonservice-connected disorders throughout the appeal period.  Specifically, an August 2008 private treatment record showed that the Veteran was treated for cervical stenosis with spondylosis and myelopathy.  Furthermore, in an October 2008 statement, the Veteran alleged that he had neck surgery in September 2008.  In a January 2009 statement, the Veteran endorsed symptoms of a sciatic nerve disorder in his left hip, and a January 2009 report of contact showed that he complained of back pain.  In a July 2009 statement, he endorsed symptoms of neck and back pain, PTSD, a bilateral ankle disorder, and a bilateral hip disorder.  He made very similar contentions in a December 2009 statement, and he asserted that he had severe headaches since his military service.  

Following the Board's July 2011 remand instructions, the RO obtained a VA retrospective medical opinion regarding the etiology and diagnosis of any acquired psychiatric disorder in October 2013.  The VA examiner also provided an opinion regarding whether the Veteran's service-connected disabilities alone precluded him from securing and following substantially gainful employment during his lifetime.  After reviewing and citing to pertinent treatment records and lay statements, the examiner concluded that he could not find that the Veteran's PTSD prevented him from sustaining gainful employment prior to his death because the Veteran complained of headaches and pain, including as due to lumbago and spinal stenosis, in numerous statement in support of his claims for service connection. 

The Board has considered the opinions of the VA examiners and other medical professionals; however, the ultimate question of whether the Veteran was capable of substantial gainful employment during his lifetime is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, did not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities prior to his death.  Van Hoose, 4 Vet. App. at 363.  Although the record shows that the Veteran last worked in August 2003 and that he did not work until his passing in December 2009, the medical and lay evidence does not show that he was unable to work due solely to his service-connected disabilities of PTSD and a scar above the gluteal fold.  Rather, as shown by numerous VA and private treatment records, as well as the Veteran's statements and those of other lay individuals, the Veteran was unable to secure or follow gainful employment after August 2003 due to a combination of service-connected and nonservice connected disabilities.  Specifically, the record shows that the Veteran experienced symptoms of numerous physical disorders, including a back disorder, pulmonary disorder, headaches, bilateral ankle disorder, a bilateral knee disorder, bilateral hip disorder, and a neck disorder, which required surgery, during the appellate period.  In fact, SSA awarded disability benefits based on an acquired psychiatric disorder and a back disorder.  Likewise, the August 2009 VA examiner noted that the Veteran retired from work in 2003 due to his physical medical disorders, including DJD of the lumbosacral spine and COPD.  Similarly, the October 2013 VA examiner determined that the Veteran was not precluded from employment during his lifetime solely due to his PTSD signs and symptoms; rather, this examiner stressed the impact of the Veteran's headache and back disorders on his ability to secure and follow gainful employment prior to his death.  

While the Veteran experienced occupational impairment as a result of his service-connected disabilities of PTSD and a scar above the gluteal fold, which was reflected in his combined total rating of 60 percent, the record does not indicate that he was unable to obtain or retain gainful employment prior to his death only due to these disabilities.  A high disability rating in itself is recognition that the impairment made it difficult for him to obtain and keep employment.  The Board recognizes that he retired from work in August 2003 due to multiple medical disorders; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he was incapable of performing the physical and mental acts required by active or sedentary employment prior to his death due solely to his service-connected disabilities.  Id.  Thus, although there was some impairment as a result of his service-connected disabilities during the appellate period, the facts of this case are not outside the norm and would not warrant referral to the Director of Compensation Services.  

Given these reasons, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment prior to his death in December 2009.  As the preponderance of the evidence is against the claim of entitlement to a TDIU the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Referral for a TDIU is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


